Case: 15-15213   Date Filed: 05/19/2016   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15213
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:15-cv-00363-AKK



LISA ANN MOORE,

                                                           Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 19, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-15213     Date Filed: 05/19/2016   Page: 2 of 7


      Lisa Ann Moore appeals an order affirming the denial of her application for

disability insurance benefits and supplemental security income. 42 U.S.C.

§§ 405(g), 1383(c)(3). Moore challenges the administrative law judge’s decisions

to discount the opinion of her treating physician and a chiropractor while relying

on the opinions of a psychologist and a physician who examined her and to

discredit her testimony that her impairments were disabling. Moore also argues

that the administrative law judge failed to consider the combination of her

impairments when determining if she was disabled or to evaluate all of the

evidence of record when assessing her residual functional capacity. We affirm.

      Substantial evidence supports the administrative law judge’s decision to

discount the opinion given by Moore’s treating physician, Dr. John Bivona, in July

2013 that Moore was disabled due to degenerative disc disease and chronic

obstructive pulmonary disease. Dr. Bivona’s assessment of Moore’s back

conflicted with his treatment notes in February, May, August, and November of

2012 and in May 2013 that Moore’s back pain had decreased and her functioning

had increased from complying with her medication regimen. See Phillips v.

Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004). And the doctor’s portrayal of

Moore’s pulmonary disease was inconsistent with treatment notes reflecting that in

August 2011 her lungs were clear and she did not have any rhonchi, wheezes, or

rales and that in February and August 2012 she did not exhibit any clubbing or


                                         2
              Case: 15-15213     Date Filed: 05/19/2016   Page: 3 of 7


cyanosis. Dr. Bivona failed to reference any objective medical evidence to support

his residual functional capacity assessment that Moore was required during an

eight-hour workday to sit for three to four hours, to stand no more than one hour,

and to lay down for two to three hours. See Crawford v. Comm’r of Soc. Sec., 363
F.3d 1155, 1159 (11th Cir. 2004). When asked during a sworn statement if

Moore’s finances prevented her from undergoing additional tests, Dr. Bivona

responded that Moore had “not recently” been tested “since back in 2006[] [she]

had x-rays that note degenerative changes” and he could “only expect it [to] get

worse with time,” but that prognosis conflicted with magnetic resonance imaging

tests and x-rays taken in February 2006 and August 2013 that showed minimal to

mild degenerative changes in Moore’s back. In addition, Dr. Bivona’s opinion

about the severity of Moore’s limitations conflicted with the findings of a

psychologist, Dr. James Lindsey, and of a physician, Dr. Johnathan Ledet, who

examined Moore, respectively, in November and October of 2012. See Crawford,
363 F.3d at 1160. Dr. Lindsey reported that Moore walked with a normal gait

without assistance and rose from sitting position without obvious difficulty.

Similarly, Dr. Ledet reported that Moore could climb on and off the examination

table, stand from a sitting position, dress and undress without difficulty, walk on

her heels and toes, and rise from a squatted position without difficulty. Dr. Ledet

also reported that Moore’s lungs were clear and she did not have any edema,


                                          3
              Case: 15-15213     Date Filed: 05/19/2016   Page: 4 of 7


cyanosis, clubbing, or swelling. The administrative law judge had good cause to

discount Dr. Bivona’s opinion that Moore’s impairments were disabling.

      Substantial evidence also supports the administrative law judge’s decision to

discount the opinion of Renee Bowen, a chiropractor, that Moore’s degenerative

disc disease diminished her ability to work. Bowen’s opinion was not entitled to

great weight because she examined Moore once in August 2013 for the purpose of

completing a functional capacity assessment form. See id. And Bowen’s opinion

that Moore had to lie down for two hours a day was inconsistent with x-rays

Bowen had ordered that showed only mild degeneration in Moore’s spine. See id.

at 1159.

      The administrative law judge was entitled to discredit Moore’s testimony

about the limiting effects of her impairments. Consistent with the three-part test

used to assess credibility, the administrative law judge found that “the medical

evidence establishe[d] that [Moore] [had] been treated for a variety of symptoms

associated with [her] alleged impairments,” but “the objective medical evidence

[had] not validate[d] the asserted severity of [her] impairments and work related

limitations” and that “lack of substantiating evidence detract[ed] from [her]

credibility.” See Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).

Moore’s testimony that she could not walk or stand for any length of time or

perform most daily activities conflicted with her statements to Dr. Ledet that she


                                          4
              Case: 15-15213     Date Filed: 05/19/2016   Page: 5 of 7


could sit without difficulty, stand for 30-minute increments, and walk for 15-

minute periods and that she could cook, clean dishes, shop in short intervals, and

climb stairs. And Moore’s testimony that she could not work because of back and

shoulder pain and her pulmonary disease was irreconcilable with Dr. Bivona’s

treatment notes about Moore’s decreased pain in and increased functioning of her

back; Dr. Ledet’s findings that Moore retained a normal range of motion in her

extremities; and both doctors’ reports that Moore did not present with any

symptoms of pulmonary disease. That record supports the finding that Dr. Bivona

remedied Moore’s impairments with conservative treatment. See Wolfe v. Chater,

86 F.3d 1072, 1078 (11th Cir. 1996). The administrative law judge was entitled

also to discredit Moore’s assertion she could not afford additional testing as being

inconsistent with her testimony about using discretionary funds to purchase

cigarettes and with her doctors’ treatment notes that reflect she declined to undergo

tests. Moore also testified she was unable to work because of anxiety and

depression, yet she did not report her mental impairments to Dr. Bivona. Both Dr.

Lindsey and Dr. Lee Blackmon, a consultant for the Administration, found that

Moore suffered a “mild impairment” from her psychiatric conditions.

      The administrative law judge considered the combination of Moore’s

impairments in determining whether she was disabled. In her decision, the

administrative law judge stated that Moore did “not have an impairment or


                                          5
              Case: 15-15213     Date Filed: 05/19/2016   Page: 6 of 7


combination or impairments that meets or medically equals the severity of one of

the listed impairments.” Although the administrative law judge did not mention

Moore’s anxiety and depression when discussing the listing of impairments, those

conditions did not warrant analysis because they did “not cause more than minimal

limitation in [Moore’s] ability to perform basic mental work activities.” The

administrative law judge also “careful[ly] considered . . . the entire record,” which

included “all symptoms and the extent to which these symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence,”

when assessing Moore’s residual functional capacity. The administrative law judge

took into account Moore’s complaints about, symptoms of, and treatment record

for degenerative disc disease, pain in her back and shoulder, pulmonary disease,

and mental impairments. The written decision “evidence[s] that [the administrative

law judge] considered the combined effects of [Moore’s] impairments.” See

Wilson, 284 F.3d at 1224–25.

      Substantial evidence supports the finding that Moore has the residual

functional capacity to perform some light work. The administrative law judge

accounted for Moore’s severe impairments of degenerative disc disease and

pulmonary disease that were supported by objective medical evidence and treated

her testimony about her symptoms and functional limitations as “partially

credible.” Based on that evidence, the administrative law judge rejected Dr.


                                          6
               Case: 15-15213      Date Filed: 05/19/2016    Page: 7 of 7


Blackmon’s opinion that Moore could perform medium work and determined that

Moore could perform only light work during which she could move from sitting to

standing for one to two minutes an hour. In the light of the substantial evidence in

the record and the vocational expert’s testimony that a hypothetical individual with

Moore’s education, training, and limitations could perform work as a photocopy

operator or packager, the administrative law judge had the necessary information

to determine Moore’s residual functional capacity and her ability to work. Moore

argues that the administrative law judge “substituted [her] opinion for” that

provided by Dr. Bivona, but the task of determining a claimant’s residual

functional capacity and ability to work rests with the administrative law judge, not

a doctor. See 20 C.F.R. § 404.1546(c) (“If your case is at the administrative law

judge hearing level . . ., the administrative law judge . . . is responsible for

assessing your residual functional capacity.”).

      We AFFIRM the denial of Moore’s application for benefits.




                                            7